DETAILED CORRESPONDANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-6, and 12-14 are pending and examined in the current office action.
This action is made FINAL.

Withdrawn Rejections
The rejection over claims 1, 4-6, and 12-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ratcliffe et al in view of Shinozaki et al, Heard et al, and Jiang et al, Hannapel et al, Genbank NM_001036413, and GenBank Accession No. AAK43836 is withdrawn in light of Applicant’s amendments requiring that the plant has a short hypocotyl under low light and/or SD+EODFR trait and otherwise morphologically the same as a control plant lacking the construct. The prior art teaches that a plant overexpressing a sequence sharing 99.6% identity (2 changes) exhibits morphological changes in comparison to the control plant (Ratcliffe). Additionally, overexpression of other BEL family members, while resulting in shade tolerance (low light), also exhibited additional morphological changes to the plant (Heard, Jiang, Hannapel). Therefore, while Shinozaki et al suggest making plants that overexpress instant SEQ ID NO: 1540 to make an abiotic stress tolerant plant and one would have been motivated to select for low light tolerance (indicated by a short hypocotyl), one would have also expected that plant to exhibit additional morphological characteristics like the other BEL1-like members. However, the Specification in Table 27 teaches that other than the shorter hypocotyl under SD+EODR conditions, “no observable or statistically significant differences” between ME19971 plants and control were exhibited in general morphology/architecture. Therefore, it is surprising and no other morphological changes were exhibited. 

Claim Objections
Claims 5, 6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
Claim 1 has been amended to recite “wherein said plant otherwise comprises the morphology of a control plant”. The recitation “said plant” is interpreted to mean “the selected plant”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The claims are broadly drawn to a method of modulating a trait in a plant comprising introducing an exogenous sequence that encodes a polypeptide that shares at least 95% identity with SEQ ID NO: 1540, selecting a plant for a short hypocotyl under low light or SD+EODFR conditions, and wherein the plant otherwise exhibits the morphology of a control plant that does not comprise the nucleic acid. 
	The essential feature of the claims is a plant that expresses an exogenous nucleic acid encoding a polypeptide that shares at least 95% or 96% identity with SEQ ID NO: 1540 and that exhibits a short hypocotyl under low light and/or SD+EODFR conditions and otherwise comprises the morphology of a control plant lacking the exogenous nucleic acid.
	A representative number of sequences capable of conferring both traits as claimed have not been described nor has a structure common to the members of the claimed genus been described. It was unpredictable in the art whether a given sequence, even one closely related and part of the same family, could maintain the same morphology as the control plant aside from the short hypocotyl feature, as claimed.
	The Specification describes overexpressing instant SEQ ID NO: 1540 under the control of the CaMV35S promoter [0318]. ME19971 plants were grown under low light or SD+EODFR conditions and exhibited a short hypocotyl as compared to control plants exhibiting a long hypocotyl (Tables 26-27). The Specification further teaches that there were no other observable 
	However, the state of the prior art was such that it had been observed that BEL1-like proteins (like SEQ ID NO: 1540) when overexpressed confer morphological and architectural changes to the plant, in addition to the low light/SD+EODFR tolerance. For example, Ratcliffe et al (US PGPub 20050160493) teach transgenic plants overexpressing a polypeptide comprising SEQ ID NO: 336, which shares 99.6% identity with instant SEQ ID NO: 1540. Ratcliffe et al further teach that plants overexpressing SEQ ID NO: 336 exhibited multiple developmental alterations, including altered seed protein content (Table 4). Additionally, Table 6 provides that the plants exhibited modifications to vascular tissues, lignin content, cell wall content, appearance (overall plant architecture) as well as plant growth rate and development, including faster growth, increased biomass or yield, improved appearance and delay in bolting. With regards to plant architecture, the reference teaches that this includes modified internode distance, which may be useful for wind screening (producing shorter stature, i.e. dwarfed, plants).
SEQ ID NO: 1540 is a BEL1-like polypeptide (GenBank Accession No NM_001036413). GenBank Accession No. AAK43836 teaches the Ratcliffe protein as BEL1-like homeodomain from Arabidopsis thaliana). 
SEQ ID NO: 336 of Ratcliffe has only 2 amino acid differences in comparison to instant SEQ ID NO: 1540. 
Furthermore, it is noted that the Ratcliffe sequence was under the control of the same CaMV35S promoter sequence as in the instant plants. 
Jiang et al (US PGPub 20070033671) teach overexpressing two BEL1-like members [0834], G1593 and G2550, which resulted in a dwarfed phenotype, dark green leaves, altered leaf shape, and shorter more compact inflorescences, which may be useful for enhancing photosynthetic capacity and yield ([0835-0837] and [1042-1045]), relating to low light tolerance. 

Hannapel et al (US Patent 7,265,263) teach that overexpression of an apple BEL1 in Arabidopsis produced dwarfed plants (col. 90, lns. 19-21); likewise, overexpression of a barley BEL in tobacco produced dwarfed plants (col. 90; lns. 27-29). Additionally, potato plants transformed to express potato BEL5 (BEL1-like protein) showed 16-fold enhanced tuber formation (both in number and size) under short day conditions (Figures 17A, 17B; also see Example 29). StBEL5 shares 56% identity with instant SEQ ID NO: 1540. Additionally, Hannapel teaches that StBEL05, StBEL14, and StBEL30 were all induced under short day conditions (Example 27, col. 82, lns 62-65).
Furthermore, the Applicant further states, “clearly the results disclosed in Heard, Jiang and Hannapel teach away from the presently claimed invention, since neither Heard, Jiang nor Hannapel disclose overexpression of a protein that results in no observable or statistically significant differences between ME19971 plants and control plants in ... general morphology/architecture."” Additionally, the Applicant admits that there is no “reasonable expectation of success” of achieving the lack of observable differences between ME19971 and 
Therefore, the Applicant admits that the state of the art was unpredictable and it is unexpected that a polypeptide sharing as much as 99.6% confers different characteristics onto the plant. 
In the instant case, the Applicant has only described overexpression of SEQ ID NO: 1540 that provides both the short hypocotyl under low light and/or SD+EODFR and otherwise the same morphology and control plants traits. Therefore, a representative number of species of the claimed genus of “95%” or “96%” identity that provide the claimed features has not been described. This representative number is not provided by the art because (i) a sequence having as much as 99.6% identity confers morphological changes and (ii) other BEL1-like members confer morphological changes, as expressly prohibited by the claims. Therefore, simply being a BEL1-like and 95% (like the Ratcliffe sequence) is not sufficient for conferring the claimed traits.
In the absence of a representative number of species, the Applicant must at least describe the structure(s) required for the claimed function. In the instant case, no such common structure is described. Rather, the state of the art teaches that BEL proteins confer morphological or architectural alterations to the plant, including to plant stature, leaf color, bolting, and leaf shape. A plant overexpressing a sequence sharing 99.6% identity, having only 2 amino acid changes, exhibits modifications to vascular tissues, lignin content, cell wall content, appearance (overall plant architecture) as well as plant growth rate and development, including faster growth, increased biomass or yield, improved appearance and delay in bolting, which are traits that are expressly not exhibited by plants expressing SEQ ID NO: 1540 and it is required in the claim that the plants not have these alterations. Additionally, overexpression of other BEL1-like 
Therefore, clearly homology alone cannot be relied upon to describe a genus of sequences that confer specific phenotypes onto the plant. Rather, a description of the residues or domains required to achieve the “otherwise comprises the morphology of a control plant” trait is required for one of skill in the art to recognize which members are encompassed by the claimed genus and which members are not. Clearly, even as small as two residue changes alters the plant’s morphology. Therefore, it would appear as though the only member capable of providing both traits as claimed is SEQ ID NO: 1540. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polynucleotides, and therefore conception is not achieved until reduction to practice has occurred or a description of the necessary and sufficient elements for function are described, regardless of the complexity or simplicity of the method of isolation 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class, where the specification provided only the single bovine sequence. 
The Applicant has not described a single other polypeptide that results in the traits as claimed.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of SEQ ID NO: 1540 that is required for conferring short hypocotyl under low light or SD+EODFR and otherwise provide the same morphology as control plants. Rather, the state of the art was such that plants overexpressing a protein having as little as two changes compared to SEQ ID NO: 1540 exhibited multiple alterations to general morphology and architecture.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the single disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variable, SEQ ID NO: 1540 is insufficient to describe the claimed genus.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed composition, it is not clear that Applicant 
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. 


Conclusion
Claims 1 and 4 are rejected.
Claims 5, 6, and 12-14 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662